        Case 2:20-cr-00181-JAM Document 48 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:20-cr-181 JAM 1
12                       Plaintiff,
13            v.                                         ORDER FOR TEMPORARY RELEASE
                                                         FROM CUSTODY TO ATTEND FAMILY
14    MICHAEL GARCIA,                                    MEMBER’S FUNERAL
15                       Defendant.
16

17           Defendant’s Motion for Temporary Release, ECF No. 44, came on for hearing before the

18   undersigned on December 1, 2020. Further proceedings were had on December 2, 2020. Having

19   considered the moving papers, the government’s opposition (ECF No. 45), and the arguments

20   presented at hearing, the court rules as follows.

21           IT IS HEREBY ORDERED that:

22           1. Defendant Michael Garcia shall be temporarily released from Sacramento County Main

23   Jail to the third-party custody of Rosa Maria Garcia on Thursday, December 3, 2020 at 10:00

24   a.m.;

25           2. The defendant return to custody on Thursday, December 3, 2020, no later than 2:00

26   p.m.;

27           3. Rosa Maria Garcia shall accompany Mr. Garcia at all times during his release, ensuring

28   that Mr. Garcia is taken directly from the jail to the Affordable Cremation & Funeral Center for
                                                         1
        Case 2:20-cr-00181-JAM Document 48 Filed 12/02/20 Page 2 of 2


 1   the funeral of his father, Gonzalo Garcia, and that Mr. Garcia is returned directly to the jail from
 2   the Center at the conclusion of the funeral;
 3          4. Transportation to and from the funeral shall be provided by Clara Colon;
 4          5. Mr. Garcia shall refrain from the use of alcohol or controlled substances, and obey all
 5   laws, during his release;
 6          6. Rosa Maria Garcia shall sign an unsecured bond in the amount of $25,000, to be filed
 7   with the Court prior to Mr. Garcia’s release.
 8   DATED: December 2, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
